Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of an easel comprising a front panel and a rear panel. However, the prior art of record have failed to teach at least the combination of the easel comprising: a center front panel comprising a substantially rectangular shape, an upper flap and a lower flap oriented substantially parallel to each other and configured to removably secure a sign, wherein the upper flap has a fixed end along an upper flap fold line and a free end spaced inward from the fixed end, wherein the lower flap has a fixed end along an lower flap fold line and a free end spaced inward from the fixed end, a center rear panel positioned adjacent a top edge of the center front panel and having a substantially rectangular shape, a front side panel positioned adjacent the center front panel, the front side panel having a tab; a rear side panel positioned adjacent the center rear panel, a slot near the center rear panel; wherein a central fold line is arranged between the center front panel and the center rear panel, wherein the easel has a presentation configuration and an unfolded configuration, wherein when in the presentation configuration, the tab is inserted into the slot, the front side panel is positioned adjacent the rear side panel, and the easel forms an A-frame structure, and wherein when in the unfolded configuration, the center front panel and the center rear 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631